Citation Nr: 1807041	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  12-31 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel







INTRODUCTION

The Veteran served on active duty from April 1964 to April 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In October 2016, the Board remanded the claim for additional development.


FINDING OF FACT

Resolving all doubt in favor of the Veteran, tinnitus had its onset during active military service.

CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C. § 5107 (West 2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board is granting service connection for tinnitus, no discussion of VA's duties to notify and assist is necessary.

Analysis

Service connection will be granted for disability resulting from an injury or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303. 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran claims that his tinnitus had its onset in service and is a result of in-service exposure to artillery noise.  His DD Form 2014 shows that his military occupational specialty (MOS) was an automatic weapons crewman in a field artillery unit.  His in-service noise exposure is conceded.

On VA examination in November 2011, the Veteran was diagnosed as having hearing loss and tinnitus.  The examiner opined that it was at least as likely as not that the Veteran's tinnitus was associated with his hearing loss.  The examiner also opined that the Veteran's hearing loss was not as least as likely as not caused by or a result of military noise exposure.  The rationale provided was that tinnitus is most commonly a symptom of hearing loss and given the amount of time that has passed since the Veteran's military service as well as the absence of evidence indicating that his hearing loss developed or worsened while he was in the service, it is difficult to establish a causal relationship between the current complaints of tinnitus and military noise exposure.

On VA examination in November 2016, the examiner opined that it was less likely than not that the Veteran's tinnitus was caused by or a result of military noise exposure.  The rationale provided was that the Veteran first reported noticing tinnitus 27 or 28 years ago and that he was discharged from service 49 years ago.  The examiner did not know of any research documenting delayed onset tinnitus.  The examiner noted that the Veteran did not complain of tinnitus at his discharge or the years following discharge and that his hearing was normal at the time of his Army discharge.  The examiner stated that tinnitus is most often a symptom of hearing loss, but it also has been related to multiple other causes, such as brain injury, depression, anxiety, high blood pressure, medications and vascular changes in the inner ear secondary to aging.  It was further stated that if a reasonable nexus could not be established between the Veteran's hearing loss and military service, then it was also difficult to establish a direct link to tinnitus and military service since tinnitus is most often considered a symptom of hearing loss.   

The evidence shows that the Veteran currently has tinnitus and had in-service acoustic trauma.  When affording him the benefit-of-the-doubt, the evidence supports a finding of a nexus between his tinnitus and his military service.

The Veteran has stated that his tinnitus began during his active duty service, particularly in connection with his duties as an automatic weapons crewman.  Both VA examiners have offered negative opinions primarily because there is no evidence of hearing related complaints and/or tinnitus in service or for many years following service discharge.  However, the Veteran is considered competent to provide evidence regarding symptoms he has experienced, such as ringing in the ears for many years. His statements as to noise exposure are consistent with the circumstances of his service and the Board finds such statements credible.  Thus, even in the absence of a favorable nexus opinion, an award of service connection for tinnitus is appropriate.  

In sum, the evidence is at least in equipoise and the Veteran is entitled to the benefit of the doubt and the grant of service connection.


ORDER


Entitlement to service connection for tinnitus is granted.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


